NUMBER 13-09-00451-CV

                                  COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

                         IN RE: CNH CAPITAL AMERICA, LLC


                            On Petition for Writ of Mandamus


                              MEMORANDUM OPINION
                    Before Justices Rodriguez, Garza and Vela
                       Memorandum Opinion Per Curiam1
        Relator, CNH Capital America, LLC, filed a petition for writ of mandamus by which

it requests that this Court direct respondent, the Honorable Arnoldo Cantu, Jr., presiding

judge of County Court at Law No. 5 of Hidalgo County, Texas, to vacate his July 16, 2009
order denying relator’s plea to the jurisdiction in trial court cause number CI-09-1097-E.

        This Court, having examined and fully considered relator’s petition, is of the opinion

that relator has not shown itself entitled to the relief sought and the petition should be

denied. See TEX . R. APP. P. 52.8(a). Accordingly, the petition for writ of mandamus is

DENIED.


                                                                 PER CURIAM

Memorandum Opinion delivered and
filed this the 18th day of August, 2009.


        1
          See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”).